Title: To James Madison from Robert W. Fox, 8 November 1803 (Abstract)
From: Fox, Robert W.
To: Madison, James


8 November 1803, Falmouth. Sent a list of port charges at Falmouth and elsewhere on U.S. and other shipping, as well as a list of U.S. ships arriving in this district, in his last. “A great many Ships have arrived here from the United States and other parts and proceeded on their Voyage, the Seamen having been very rarely molested and many that have been impressed have on my claiming them been given up in a very handsome manner by the Regulating Captain. I hear that some American Ships that have called here for orders have been stopped by the French Government in Holland in consequence of their touching at a British port.” A brig carrying tobacco for Le Havre put into Falmouth after being informed by a British commander that Le Havre was blockaded. “Wheat continues to sell at 50/ à 60/ ⅌ Quarter; American Flour 30/ à 34/⅌ Barrel; Tobacco is in demand in London & Holland. American Shipping continue in demand and preferred to any other Neutral Ships.” The Admiralty ordered the immediate release of some captured Spanish vessels from South America “and in some instances the Commission taken from the Privateer and the Prize Master impressed.” The French army is reported to be “nearly ready for invading this Country and Ireland; but the inhabitants in general do not seem to fear the result, tho’ in Ireland many people are apprehensive if the French should succeed in landing a large Army there, it will be attended with great difficulty, expence and loss of Men to settle the business of that part of the Nation.” Adds in a postscript: “Since the foregoing there has been a very general press of Seamen from almost all protections.” Two seamen taken from a British privateer claim to be Americans. Fox requested their release, but the regulating captain refused, stating “that in future he can not attend to any Certificates given by the Consuls but only to those given in America.” One of the seamen “has a Certificate granted in America and the other from the Consul at Cowes.” Captain Norway of the Trump believes he had a right to detain the men, as they “had been some Months on board a Privateer.” Has written to Erving about the case.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 2). 4 pp.; in a clerk’s hand, signed by Fox; docketed by Wagner as received 21 Jan.



   
   Fox to JM, 9 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:290).


